Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 1 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25460




                    Exhibit 18
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



         86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                   Evidence Packet P.0399
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 2 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25461




                                                       Evidence Packet P.0400
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 3 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25462




                                                       Evidence Packet P.0401
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 4 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25463




                                                       Evidence Packet P.0402
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 5 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25464




                                                       Evidence Packet P.0403
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 6 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25465




                                                       Evidence Packet P.0404
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 7 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25466




                                                       Evidence Packet P.0405
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 8 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25467




                                                       Evidence Packet P.0406
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 9 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25468




                                                       Evidence Packet P.0407
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 10 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25469




                                                        Evidence Packet P.0408
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 11 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25470




                                                        Evidence Packet P.0409
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 12 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25471




                                                        Evidence Packet P.0410
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 13 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25472




                                                        Evidence Packet P.0411
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 14 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25473




                                                        Evidence Packet P.0412
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 15 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25474




                                                        Evidence Packet P.0413
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 16 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25475




                                                        Evidence Packet P.0414
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 17 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25476




                                                        Evidence Packet P.0415
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 18 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25477




                                                        Evidence Packet P.0416
Case 2:15-cv-05346-CJC-E Document 433-25 Filed 10/09/20 Page 19 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25478




                                                        Evidence Packet P.0417
